Case 3:17-cv-00054-B Document 86 Filed 05/28/19 Page1of2 PagelD 688

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

SPRINGBOARDS TO EDUCATION,
INC,,

Plaintiff

Vv.
Case Number 3:17-CV-00054-B
SCHOLASTIC BOOK FAIRS, INC,,
SCHOLASTIC CORPORATION, and
HOUGHTON MIFFLIN HARCOURT
PUBLISHING CO.,,

CO? SO G0 600 GOs 4G. OOo 60a Co Ge Oo GG OG

Defendants.

i] ORDER GRANTING JOINT MOTION TO DISMISS WITH PREJUDICE

 

IT IS HEREBY ORDERED THAT:

On this day, Plaintiff Springboards to Education, Inc. (“Plaintiff’) and Defendants
Scholastic Book Fairs, Inc., Scholastic Corporation and Houghton Mifflin Harcourt Co.
(collectively, “Defendants”) (and together with Plaintiff, the “Parties”) filed a Joint Motion to
Dismiss with Prejudice pursuant to Federal Rule of Civil Procedure 41(a}(2), moving to dismiss
with prejudice all causes of action that were asserted in this suit. The Court, after having reviewed
the Joint Motion to Dismiss with Prejudice, and noting the agreement of the Parties, has concluded
that the Joint Motion to Dismiss with Prejudice should be GRANTED,

It is, therefore, ORDERED that all causes of action asserted against any party to this suit
are hereby DISMISSED WITH PREJUDICE to refiling;

It is further ORDERED that all relief not expressly granted herein is denied; and

JOINT MOTION TO DISMISS WITH PREFUDICE —P age |5
Case 3:17-cv-00054-B Document 86 Filed 05/28/19 Page 2of2 PagelD 689

It is further ORDERED that all costs are taxed against the party incurring the same.

This Order is final from the date hereof.

SIGNED this 2 B Miay of / / A 7 , 2019.
HON, ype PRESIDING

 

JOINT MOTION TO DISMISS WITH PREJUDICE —P age 16
